DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on May 20, 2021 is acknowledged. Claims 3-5 are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as- otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “clasping element” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case, the “clasping element” is interpreted as “a ridged flange sized, shaped, and positioned to snap over and engage the nozzle” as in claims 4 and 13.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Objections
Claim 1 is objected to because of the following informalities:  “the alignment element” in line 9 should read --the at least one alignment element.--  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 8, the recitation “a corresponding alignment region of the nozzle” appears to be a double inclusion of the “corresponding alignment region” recited in line 2.
Claim 10 recites the limitation "the relative position of the nozzle" in line 11.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gleich Anmelder (DE2611424. Anmelder hereafter. IDS provided by the Applicant).
Anmelder discloses a nozzle adapter (20 in Figs. 1-4) for (capable of) secure placement on a nozzle (12) having at least two spray apertures (in 12 and 13) and corresponding alignment (central) region that permit each of the spray apertures to be positioned for activation through rotation of the nozzle and alignment of the desired alignment region, the nozzle adapter comprising:

b.    wherein the distal portion comprises:
i.    at least one alignment element (internal surface at 26 and outer jacket-surface with a corrugation 25) that engages with the corresponding alignment region of the nozzle, wherein the alignment element comprises a spring biased tab (compressible seal 9. Seal 9 is “spring biased” under the uneven compression from both sides as shown in Figs. 2 and 3) that corresponds in position and size to contour and engage the nozzle (Fig. 2);
	ii.    at least one clasping element (raised surface at the right of 26) that securely engages with the nozzle to fix the relative (axial) position of the nozzle adapted to the nozzle; and
	iii.    a ring element (22) attached to the distal portion and extending circumferentially there-around and positioned radially outwardly from the at least one alignment element and the at least one clasping element;
c.    wherein the proximal portion is attached in laterally spaced relation (on the left) to the distal portion by at least one outwardly tapering connector (23), and comprises at least two touch point regions (two connection points between 23 and 24) that each terminate in an area (on 24) that is raised relative to the remaining part of the area (mostly 23) constituting a touch point and permits a user to (capable of) rotate the nozzle adapter and nozzle to actuate (by aligning apertures of 12 and 13) any of the nozzle’s spray apertures.

With respect to claim 6, Anmelder discloses wherein the touch point is textured (rough geometry of the two connection points between 23 and 24).
With respect to claim 7, Anmelder discloses wherein the touch point is colored (20 is not completely transparent).
With respect to claim 8, Anmelder discloses wherein the proximal portion is of a proportionally larger diameter than the distal portion (Fig. 2). 
With respect to claim 9, Anmelder discloses wherein the proximal portion is attached in laterally spaced relation to the distal portion by at least three outwardly tapering connectors (23) circumferentially spaced relative to one another such that the distance between the outwardly tapering connectors forms a viewing window (between two webs 23).
With respect to claim 10, Anmelder discloses a nozzle adapter (20 in Figs. 1-4) for (capable of) secure placement on a nozzle (12) having at least two spray apertures (in 12 and 13) and corresponding alignment (central) region that permit each of the spray apertures to be positioned for activation through rotation of the nozzle and alignment of the desired alignment region, the nozzle adapter comprising:

b.    wherein the distal portion comprises:
	i.    at least one alignment element (internal surface at 26) that engages with a corresponding alignment region of the nozzle;
	ii.    at least one clasping element (raised surface at the right of 26) that securely engages with the nozzle to fix the relative position of the nozzle adapted to the nozzle;
c.    wherein the proximal portion is attached in laterally spaced relation to the distal portion by at least one outwardly tapering connector (23), and comprises at least two touch point regions (two connection points between 23 and 24) that each terminate in an area (on 24) that is raised relative to the remaining part of the area (mostly 23) constituting the touch point and permits a user to (capable of) rotate the nozzle adapter and nozzle to actuate (by aligning apertures of 12 and 13) any of the nozzle’s spray apertures;
d.    wherein the ring portion comprises:
	i.    an outer bell (outer cylindrical side of 22) that is position such that it is a barrier to (capable of) discourage users from grasping the distal portion;
	ii.    an inner bell (front and 27 of 22) positioned such that excess fluid on the nozzle drips into it;
	iii.    a drip edge (surface at 27) positioned on the inner bell adapted to divert the excess fluid from the inner bell away from the user; and

With respect to claim 11, Anmelder discloses wherein the distal portion comprises at least three alignment elements (three of the four quadrant of the internal surface at 26) circumferentially spaced relative to one another, and at least three clasping elements (three of the four quadrant of the raised surface at the right of 26) circumferentially spaced relative to one another.
With respect to claim 12, Anmelder discloses wherein the at least one alignment element comprises a spring biased tab (compressible seal 9) that corresponds in position and size to contour and engage the nozzle (Fig. 2).
With respect to claim 13, Anmelder discloses wherein the at least one clasping element comprises a ridged flange sized, shaped, and positioned to snap over and engage the nozzle (Figs 2).
With respect to claim 14, Anmelder discloses wherein the touch point is textured (rough geometry of the two connection points between 23 and 24).
With respect to claim 15, Anmelder discloses wherein the touch point is colored (20 is not completely transparent).
With respect to claim 16, Anmelder discloses wherein the proximal portion is of a proportionally larger diameter than the distal portion (Fig. 2). 
With respect to claim 17, Anmelder discloses wherein the proximal portion is attached in laterally spaced relation to the distal portion by at least three outwardly tapering connectors (23) circumferentially spaced relative to one another such that the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

With respect to claim 1, Anmelder discloses a nozzle adapter (20 in Figs. 1-4) for (capable of) secure placement on a nozzle (12) having at least two spray apertures (in 12 and 13) and corresponding alignment (central) region that permit each of the spray apertures to be positioned for activation through rotation of the nozzle and alignment of the desired alignment region, the nozzle adapter comprising:
a.    a body (body of 20) having proximal (left) and distal (right) portions that is sized, shaped, and adapted to be positioned in fixed relation to an exterior of the nozzle (Fig. 2);
b.    wherein the distal portion comprises:
i.    at least one alignment element (internal surface at 26 and outer jacket-surface with a corrugation 25) that engages with the corresponding alignment region of the nozzle;
	ii.    at least one clasping element (raised surface at the right of 26) that securely engages with the nozzle to fix the relative (axial) position of the nozzle adapted to the nozzle; and
	iii.    a ring element (22) attached to the distal portion and extending circumferentially there-around and positioned radially outwardly from the at least one alignment element and the at least one clasping element;
c.    wherein the proximal portion is attached in laterally spaced relation (on the left) to the distal portion by at least one outwardly tapering connector (23), and 
Anmelder fails to disclose wherein the alignment element comprises a spring biased tab that corresponds in position and size to contour and engage the nozzle.
However, Knickerbocker teaches a nozzle adapter (Figs. 1-9) for (capable of) secure placement on a nozzle (15) having at least two spray patterns (OFF as shown in Figs. 2 and 4 and STREAM as shown in Fig. 6 and Col. 3, lines 26-27) and a corresponding alignment region (spray hear region) that permit positioned for activation through rotation of the nozzle and alignment of the desired alignment region (either ON or OFF), the nozzle adapter comprising at least one alignment element (internal surface that engages 15 and cylindrical skirt or side wall 14 and flat faces 31-34) that engages with the corresponding alignment region of the nozzle, wherein the alignment element comprises a spring biased tab (18 and 38) that corresponds in position and size to contour and engage the nozzle (Figs. 1-6). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a spring biased tab, as taught by Knickerbocker, to Anmelder’s alignment element, in order to prevent the nozzle from turning ON accidentally (Col. 1, lines 20-27 and Col. 4, lines 5-13).

With respect to claim 6, Anmelder’s nozzle adapter modified by Knickerbocker’s spring biased tab, Anmelder further discloses wherein the touch point is textured (rough geometry of the two connection points between 23 and 24).
With respect to claim 7, Anmelder’s nozzle adapter modified by Knickerbocker’s spring biased tab, Anmelder further discloses wherein the touch point is colored (20 is not completely transparent).
With respect to claim 8, Anmelder’s nozzle adapter modified by Knickerbocker’s spring biased tab, Anmelder further discloses wherein the proximal portion is of a proportionally larger diameter than the distal portion (Fig. 2). 
With respect to claim 9, Anmelder’s nozzle adapter modified by Knickerbocker’s spring biased tab, Anmelder further discloses wherein the proximal portion is attached in laterally spaced relation to the distal portion by at least three outwardly tapering connectors (23) circumferentially spaced relative to one another such that the distance between the outwardly tapering connectors forms a viewing window (between two webs 23).

Response to Arguments
Applicant's arguments filed on May 20, 2021 have been fully considered but they are not persuasive. Applicant argues, for claim 1, that Anmelder fails to disclose “the alignment element comprises a spring biased tab that corresponds in position and size to contour and engage the nozzle” because the International Search Report fails to indicate or identify this feature. Applicant appears to argue that what is “allowed” in the International Search Report should have been allowed by the USPTO. First, it should be noted that the examination processes in USPTO is not exactly the same as the European Patent Office. In USPTO, patent examinations are performed under US patent laws as clearly indicated in the Office action. Second, as clearly articulated in the previous and current Office actions, seal 9, as shown in Fig. 2, is the spring biased tab. In Fig. 2, seal 9 is “spring biased” or “elastically deformed from its original shape” under the uneven compression from both left and right sides when assembled. Therefore, seal 9 is equivalent to a “spring biased tab.” In addition, seal 9 corresponds in position and size to contour and engage the nozzle as shown in Fig. 2. In the interest of compact prosecution, an alternative rejection (with narrower interpretation of the terms “spring biased tab”) is presented under 35 U.S.C. 103 as being unpatentable over Anmelder in view of Knickerbocker. 
With respect to claim 10, Applicant argues that elements 22 and 23 are not two distinct parts and therefore cannot both be used to show the ring and the proximal portion. The basis for applicant's argument is unclear. First, the claim does not recites that the ring and the proximal portion are two distinct parts. Second, “proximal portion” .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 24, 2021